Citation Nr: 1728659	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that in September 2010, the Board remanded the issue of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  In May 2012, the Veteran indicated that he would be satisfied with a 50 percent evaluation of his PTSD disability.  He indicated that, under Diagnostic Code 9411, he "most closely" met the criteria for 50 percent.  The Veteran's representative submitted a similar statement in May 2012, noting that the Veteran would be satisfied with the grant of a 50 percent PTSD rating.  In a September 2012 rating decision, the RO granted a 50 percent evaluation for PTSD for the entire rating period on appeal.  The RO informed the Veteran that the appeal was considered resolved based on his May 2012 statement.  Subsequent correspondence from the Veteran's representative does not show any indication by the Veteran to continue his appeal for a higher rating in excess of 50 percent for PTSD.  See e. g., June 2017 Appellant's Brief.  For these reasons, and because the Veteran specifically indicated that he was satisfied with the assignment of a 50 percent rating for his PTSD, the appeal for an increased disability rating in excess of 50 percent for PTSD was withdrawn, and is not currently before the Board.


FINDINGS OF FACT

1.  The Veteran has tinnitus.

2.  The Veteran was exposed to high levels of noise in service. 

3.  The Veteran's tinnitus was not chronic in service, did not manifest to a compensable degree within one year of service separation, and symptoms of tinnitus were not continuous since service separation.

4.  The evidence does not show that the Veteran's tinnitus is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303. 3.307(a)(3), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .
    
Service Connection Analysis for Tinnitus

The Veteran contends that his tinnitus is related to in-service noise exposure.  Specifically, in a March 2010 VA treatment record, the Veteran reported hearing problems and tinnitus as a result of a mine exploding 10 feet away from him in Vietnam.  

The Veteran's DD Form 214 demonstrates that he was awarded a Combat Infantry Badge.  As such, the Board finds that the Veteran's in-service exposure to noise/acoustic trauma has been established.  

Next, the Board finds that the Veteran has currently diagnosed tinnitus.  In a May 2008 VA audiological examination, the Veteran reported tinnitus, bilaterally.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  The Veteran's assertion of ringing in his ears is competent evidence, and the Board has no reason to doubt the credibility of such assertion.

The Board finds that the Veteran's tinnitus was not chronic in service.  Service treatment records are negative for any complaints or diagnosis for tinnitus.  Further, his February 1969 separation examination report noted no findings with respect to the Veteran's ears, to include tinnitus.  In a February 1969 report of medical history, completed by the Veteran at service separation, the Veteran indicated that he had "ear, nose, or throat trouble," but did not indicate whether this included tinnitus or a specific ear disorder (versus nose or throat problems).  For these reasons, the Board finds that symptoms of tinnitus were not chronic in service.

Further, the evidence demonstrates that symptoms of tinnitus did not manifest within one year of service separation.  In a July 2007 VA audiological examination, the Veteran specifically denied having tinnitus.  In a May 2008 VA examination, he reported constant, severe, tinnitus bilaterally for approximately one year.  In an April 2012 statement from audiologist S. N., the Veteran reported having had tinnitus for over 20 years and was severely affected by tinnitus (approximately 1992).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  For these reasons, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307 (a)(3).

Regarding whether presumptive service connection may be granted on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303 (b), there is no evidence of continuous symptoms pertaining to tinnitus since service separation. Although now, pursuant to his claim for VA compensation benefits, the Veteran maintains that he had tinnitus since service, the objective evidence shows that the Veteran never reported any problems consistent with tinnitus until many years after service separation.  Further, his statements regarding post-service noise exposure have been inconsistent, and therefore, of reduced probative value.  For example, during a July 2007 VA audiological examination, the Veteran reported that he worked as an electrical contractor for 3 years after service and was exposed to hammers, drills, etc.  However, during a May 2008 VA examination, the Veteran denied post-service noise exposure.  Further, although VA treatment records include reports by the Veteran of in-service tinnitus as a result of a mine explosion, the weight of the medical evidence shows that he denied tinnitus for many years after service discharge.  See e. g., July 2007 and May 2008 VA audiological examination reports.  As such, the Board finds that the Veteran's statements regarding continuous symptoms of tinnitus since service are not credible as they are inconsistent with the medical evidence of record.  For these reasons, the Board finds that the Veteran's statements regarding continuous symptoms of tinnitus since service are not credible and presumptive service connection is not warranted on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303 (b).

Concerning direct service connection, for the reasons that will be set forth below, the Board finds that the Veteran's tinnitus has not been related to service.

The Veteran filed a claim for hearing loss in April 1993 and was afforded a VA audiological examination in August 1993.  Although high frequency sensorineural hearing loss was diagnosed, there was no indication that the Veteran had tinnitus. 

During a July 2007 VA audiological examination, the Veteran reported in-service exposure to bombs, gunfire, and landmines as a combat infantryman in service.  After service separation, the Veteran indicated that he worked as an electrical contractor for 3 years and was exposed to hammers, drills, etc.  He was in business management for approximately 20 years.  The Veteran specifically denied having tinnitus.  

The evidence also includes a May 2008 VA examination.  During the evaluation, the Veteran reported a history of exposure to tanks and mines in Vietnam.  He reported constant, severe, tinnitus bilaterally for approximately one year.  He denied post-service noise exposure.  The exmaiern ntoed that the Veteran's statement regarding no post-service noise exposure contradicted the Veteran's previous 2007 statement regarding exposure to hammers, drills, and work as an electrical contractor.  The VA examiner then opined that the Veteran's tinnitus was less likely than not related to service.  In support of this opinion, the examiner stated that there was no documentation of tinnitus in service treatment records.  Further, the Veteran reported that his tinnitus began one year prior, over 38 years after service separation.  

The Veteran submitted an April 2012 statement from audiologist S. N.  The report indicated that the Veteran had severe tinnitus.  The Veteran reported having had tinnitus for over 20 years and was severely affected by tinnitus.  However, there was no opinion as to the etiology of the Veteran's tinnitus.  

Post-service VA treatment records have also been reviewed and show that the Veteran reported that his tinnitus was due to a mine exploding in Vietnam 10 feet away from him.  See March and June 2010 VA treatment record.  These records, however, do not include an opinion from a qualified medical professional regarding the etiology of the Veteran's tinnitus disorder.  

The Board finds the May 2008 VA medical opinion to be probative as to whether the Veteran's currently diagnosed tinnitus is related to service.  The examiner reviewed and discussed the medical evidence and the Veteran's history in detail, to include his statements regarding post-service noise exposure.  Further, the medical opinion was supported by a well-reasoned rationale, which was consistent with the medical evidence of record.  See Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. App. at 382.

The Board has also considered the Veteran's statements regarding his belief that he has tinnitus that is related to his in-service noise exposure.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex disorder of tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Tinnitus is a medically complex process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Further, for the reasons discussed above, the Board has found the Veteran's statements regarding continuous symptoms of tinnitus since service not credible.

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's tinnitus and service.  The Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


